In re Petroleum Rental Tools, Inc.; Ron Bridges & Associates, Inc.; — Plaintiffs); Ap*254plying for Writ of Certiorari and/or Review; Parish of Lafourche, 17th Judicial District Court, Div. “C”, No. 66722; to the Court of Appeal, First Circuit, Nos. CA95 1820, CA95 1821.
Granted. Judgment of the court of appeal is vacated and set aside. Case remanded to the court of appeal to reconsider Tadlock’s percentage of fault as a non-party to the tort suit pursuant to La.Code Civ.P. art. 1812. Further, the court of appeal should reconsider whether the dismissal of relators’ third party demand against Tadloek was preserved on appeal, since it appears relators appealed the entire judgment, which may have encompassed the dismissal of the third party demand.
VICTORY, J., not on panel.